DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19 and 20 recite the limitations “the first spacer” and “the second spacer” in the amended clause.  There is insufficient antecedent basis for these limitations in the claims.  The limitations are considered to be “the first spacer wall” and “the second spacer wall”.
Claims 2-18 are also rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murakoso et al. (US 2018/0217424), hereinafter “Murakoso”, of record, in view of Lee (US 5,414,545).

Regarding claim 1, Murakoso discloses a display panel (see Figs. 1-9, 16, 19 and 21), comprising:
a first sub-panel (LCP2), comprising a first substrate (TFTB2 / SUB4) and a second substrate (CF2 / SUB3) opposite to each other, and a first medium (LC2) and a first spacer wall (PS2) between the first substrate and the second substrate, wherein the first sub-panel has a plurality of filter pixels (PIX2) which are arranged at intervals (see Fig. 4), and the filter pixels are configured to generate a driving electric field to control light transmittance of the first medium (para. [0066]); the first spacer wall (PS2) is arranged along spaces between the plurality of filter pixels (see Figs. 7 and 9), and a dielectric coefficient of the first spacer wall (PS2) is greater than a dielectric coefficient of the first medium (LC2) (para. [0071]; acrylic photosensitive resin is known to a greater dielectric coefficient than liquid crystal material); and
a second sub-panel (LCP1) on a light emergent side of the first sub-panel (LCP2) and comprising a third substrate (TFTB1 / SUB2) and a fourth substrate (CF1 / SUB1) opposite to each other, and a second medium (LC1) and a second spacer wall (PS1) between the third substrate and the fourth substrate, wherein the second sub-panel has a plurality of display pixels (PIX1) which are arranged at intervals (see Fig. 3), and the display pixels are configured to generate a driving electric field to control light transmittance of the second medium (para. [0059]); the second spacer wall (PS1) is arranged along spaces between the plurality of display pixels (see Figs. 6 and 9), and a dielectric coefficient of the second spacer wall (PS1) is greater than a dielectric coefficient of the second medium (LC1) (para. [0070]; acrylic photosensitive resin is known to a greater dielectric coefficient than liquid crystal material),
wherein the second substrate (CF2 / SUB3) is closer to the second sub-panel (LCP1) than the first substrate (TFTB2 / SUB4), the third substrate (TFTB1 / SUB2) is closer to the first sub-panel (LCP2) than the fourth substrate (CF1 / SUB1), the first spacer (PS2) is disposed on the first substrate (TFTB2 / SUB4) at a side of the first substrate facing the second substrate (CF2 / SUB3) (see Figs. 9, 16, 19 and 21), the second spacer (PS1) is disposed on the third substrate (TFTB1 / SUB2) at a side of the third substrate facing the fourth substrate (CF1 / SUB1) (see at least PS1(M), Figs. 9, 16, 19 and 21), and an orientation of the first spacer (PS2) is the same as an orientation of the second spacer (PS1) (see Figs. 9, 16, 19 and 21; para. [0062]; it is considered under broadest reasonable interpretation that Murakoso disclosing a matching positional correlation between PS1 and PS2 is equivalent to a same orientation).
Murakoso fails to explicitly disclose the first and second spacer walls are black.
However, Lee discloses a display panel (see Figs. 11-22), wherein the first and second spacer walls (120 of 210, Figs. 16-22) are black (col. 7, lines 1-34).  Additionally, Lee discloses the spacer walls have a same orientation (see Fig. 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second spacer walls being black and having a same orientation, as in Lee, into the display panel of Murakoso for improved contrast by providing decreased light interference between pixels, and for simplification in manufacturing.

Regarding claim 8, Murakoso discloses wherein the plurality of filter pixels (PIX2) and the plurality of display pixels (PIX1) are in one to one correspondence in position with each other and have a same size (see Figs. 3, 4 and 6-9).

Regarding claim 9, Murakoso discloses wherein each of the plurality of filter pixels (PIX2) overlaps at least two display pixels (PIX1) in a thickness direction of the display panel (see Fig. 18 and para. [0086]).

Regarding claim 10, Murakoso discloses wherein the second sub-panel (LCP1) comprises a plurality of second spacer walls (PS1(M), PS1(S)), and the second spacer walls at different positions have different heights (see Fig. 9).

Regarding claim 11, Murakoso discloses wherein the first medium (LC2) and the second medium (LC1) are both liquid crystal (paras. [0052 and 0060]);
the second substrate (CF2 / SUB3) is at a light emergent side of the first sub-panel (LCP2), and the third substrate (TFTB1 / SUB2) is at a light incident side of the second sub-panel (LCP1) (see Figs. 5, 9, 16 and 21);
a first polarizer (POL4) is on a side of the first substrate (TFTB2 / SUB4) away from the second substrate (CF2 / SUB3) (see Figs. 5, 9, 16 and 21);
a second polarizer (POL1) is on a side of the fourth substrate (CF1 / SUB1) away from the third substrate (TFTB1 / SUB2) (see Figs. 5, 9, 16 and 21); and
an intermediate polarizing structure (POL2, POL3) is between the first medium (LC2) and the second medium (LC1) (see Figs. 5, 9, 16 and 21).

Regarding claim 12, Murakoso discloses wherein the filter pixel (PIX2) comprises a first common electrode (CIT2) and a first pixel electrode (PIT2) which are on a side of the first substrate (SUB4) facing the second substrate (SUB3), the first common electrode and the first pixel electrode are stacked, one of the first common electrode and the first pixel electrode, which is away from the first substrate (SUB4), is a slit electrode (PIT2), and the other of the first common electrode and the first pixel electrode is a plate electrode (CIT2) (see Fig. 9); and
the display pixel (PIX1) comprises a second common electrode (CIT1) and a second pixel electrode (PIT1) which are on a side of the third substrate (SUB2) facing the fourth substrate (SUB1), the second common electrode and the second pixel electrode are stacked, one of the second common electrode and the second pixel electrode, which is away from the third substrate (SUB2), is a slit electrode (PIT1), and the other of the second common electrode and the second pixel electrode is a plate electrode (CIT1) (see Fig. 9).

Regarding claim 13, Murakoso discloses wherein the second substrate (SUB3) and the third substrate (SUB2) are formed into one substrate (SUB2, Fig. 19).

Regarding claim 15, Murakoso discloses wherein the second substrate (SUB3) is at a light emergent side of the first sub-panel (LCP2), and the third substrate (SUB2) is at a light incident side of the second sub-panel (LCP1) (see Figs. 5 and 9);
the first spacer wall (PS2) is on a side of the first substrate (SUB4) facing the second substrate (SUB3) (see Fig. 9); and
the second spacer wall (PS1) is on a side of the third substrate (SUB2) facing the fourth substrate (SUB1) (see Fig. 9).

Regarding claim 16, Murakoso discloses wherein
a plurality of first data lines (SL2) and a plurality of first gate lines (GL2) are on the side of the first substrate (SUB4) facing the second substrate (SUB3), the first data lines and the first gate lines intersect with each other (see Figs. 4 and 7), and an orthographic projection of the first spacer wall (PS2) on the first substrate covers orthographic projections of the first data lines and the first gate lines on the first substrate (see Fig. 7; at least covers drain and gate electrode portions of data and gate lines); and
a plurality of second data lines (SL1) and a plurality of second gate lines (GL1) are on the side of the third substrate (SUB2) facing the fourth substrate (SUB1), the second data lines and the second gate lines intersect with each other (see Figs. 3 and 6), and an orthographic projection of the second spacer wall (PX1) on the third substrate covers orthographic projections of the second data lines and the second gate lines on the third substrate (see Fig. 6; at least covers drain and gate electrode portions of data and gate lines).

Regarding claim 17, Murakoso discloses wherein the second sub-panel (LCP1) comprises color filters (FIL) of a plurality of colors (R, G, B) in the plurality of display pixels (PIX1), and the color filters are configured to convert transmitted light into light of a desired color (para. [0054]).

Regarding claim 18, Murakoso discloses a display device (Figs. 1-2), comprising:
the display panel (LCP1, LCP2) of claim 1, and
a backlight source (BL) on a light incident side of the display panel (see Figs. 1 and 5).

Regarding claim 19, Murakoso discloses a method of manufacturing a display panel (see Figs. 1-22), comprising:
forming a first sub-panel (LCP2), the first sub-panel comprising a first substrate (TFTB2 / SUB4) and a second substrate (CF2 / SUB3) opposite to each other, and a first medium (LC2) and a first spacer wall (PS2) between the first substrate and the second substrate, wherein the first sub-panel is formed to have a plurality of filter pixels (PIX2) which are arranged at intervals (see Fig. 4), and the filter pixels are configured to generate a driving electric field to control light transmittance of the first medium (para. [0066]); the first spacer wall (PS2) is arranged along spaces between the plurality of filter pixels (see Figs. 7 and 9), and a dielectric coefficient of the first spacer wall (PS2) is greater than a dielectric coefficient of the first medium (LC2) (para. [0071]; acrylic photosensitive resin is known to a greater dielectric coefficient than liquid crystal material);
forming a second sub-panel (LCP1), the second sub-panel comprising a third substrate (TFTB1 / SUB2) and a fourth substrate (CF1 / SUB1) opposite to each other, and a second medium (LC1) and a second spacer wall (PS1) between the third substrate and the fourth substrate, wherein the second sub-panel has a plurality of display pixels (PIX1) which are arranged at intervals (see Fig. 3), and the display pixels are configured to generate a driving electric field to control light transmittance of the second medium (para. [0059]); the second spacer wall (PS1) is arranged along spaces between the plurality of display pixels (see Figs. 6 and 9), and a dielectric coefficient of the second spacer wall (PS1) is greater than a dielectric coefficient of the second medium (LC1) (para. [0070]; acrylic photosensitive resin is known to a greater dielectric coefficient than liquid crystal material); and
attaching the first sub-panel (LCP2) and the second sub-panel (LCP1) together through a bonding process (paras. [0025 and 0049]), wherein the second sub-panel is on a light emergent side of the first sub-panel (see Figs. 1, 5, 9, 16, 19 and 21),
wherein the second substrate (CF2 / SUB3) is closer to the second sub-panel (LCP1) than the first substrate (TFTB2 / SUB4), the third substrate (TFTB1 / SUB2) is closer to the first sub-panel (LCP2) than the fourth substrate (CF1 / SUB1), the first spacer (PS2) is disposed on the first substrate (TFTB2 / SUB4) at a side of the first substrate facing the second substrate (CF2 / SUB3) (see Figs. 9, 16, 19 and 21), the second spacer (PS1) is disposed on the third substrate (TFTB1 / SUB2) at a side of the third substrate facing the fourth substrate (CF1 / SUB1) (see at least PS1(M), Figs. 9, 16, 19 and 21), and an orientation of the first spacer (PS2) is the same as an orientation of the second spacer (PS1) (see Figs. 9, 16, 19 and 21; para. [0062]; it is considered under broadest reasonable interpretation that Murakoso disclosing a matching positional correlation between PS1 and PS2 is equivalent to a same orientation).
Murakoso fails to explicitly disclose the first and second spacer walls are black.
However, Lee discloses a method of manufacturing a display panel (see Figs. 11-22), wherein the first and second spacer walls (120 of 210, Figs. 16-22) are black (col. 7, lines 1-34).  Additionally, Lee discloses the spacer walls have a same orientation (see Fig. 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second spacer walls being black and having a same orientation, as in Lee, into the method of Murakoso for improved contrast by providing decreased light interference between pixels, and for simplification in manufacturing.

Regarding claim 20, Murakoso discloses a method of manufacturing a display panel, (see Figs. 1-22), comprising:
forming a first sub-panel (LCP2), the first sub-panel comprising a first substrate (TFTB2 / SUB4) and a second substrate (CF2 / SUB3) opposite to each other, and a first medium (LC2) and a first spacer wall (PS2) between the first substrate and the second substrate, wherein the first sub-panel is formed to have a plurality of filter pixels (PIX2) which are arranged at intervals (see Fig. 4), and the filter pixels are configured to generate a driving electric field to control light transmittance of the first medium (para. [0066]); the first spacer wall (PS2) is arranged along spaces between the plurality of filter pixels (see Figs. 7 and 9), and a dielectric coefficient of the first spacer wall (PS2) is greater than a dielectric coefficient of the first medium (LC2) (para. [0071]; acrylic photosensitive resin is known to a greater dielectric coefficient than liquid crystal material); and
forming a second sub-panel (LCP1), the second sub-panel comprising a third substrate (TFTB1 / SUB2) and a fourth substrate (CF1 / SUB1) opposite to each other, and a second medium (LC1) and a second spacer wall (PS1) between the third substrate and the fourth substrate, wherein the second sub-panel has a plurality of display pixels (PIX1) which are arranged at intervals (see Fig. 3), and the display pixels are configured to generate a driving electric field to control light transmittance of the second medium (para. [0059]); the second spacer wall (PS1) is arranged along spaces between the plurality of display pixels (see Figs. 6 and 9), and a dielectric coefficient of the second spacer wall (PS1) is greater than a dielectric coefficient of the second medium (LC1) (para. [0070]; acrylic photosensitive resin is known to a greater dielectric coefficient than liquid crystal material),
wherein the second substrate (SUB3) and the third substrate (SUB2) are formed into one substrate (SUB2, Fig. 19),
wherein the second substrate (CF2 / SUB3) is closer to the second sub-panel (LCP1) than the first substrate (TFTB2 / SUB4), the third substrate (TFTB1 / SUB2) is closer to the first sub-panel (LCP2) than the fourth substrate (CF1 / SUB1), the first spacer (PS2) is disposed on the first substrate (TFTB2 / SUB4) at a side of the first substrate facing the second substrate (CF2 / SUB3) (see Figs. 9, 16, 19 and 21), the second spacer (PS1) is disposed on the third substrate (TFTB1 / SUB2) at a side of the third substrate facing the fourth substrate (CF1 / SUB1) (see at least PS1(M), Figs. 9, 16, 19 and 21), and an orientation of the first spacer (PS2) is the same as an orientation of the second spacer (PS1) (see Figs. 9, 16, 19 and 21; para. [0062]; it is considered under broadest reasonable interpretation that Murakoso disclosing a matching positional correlation between PS1 and PS2 is equivalent to a same orientation).
Murakoso fails to explicitly disclose the first and second spacer walls are black.
However, Lee discloses a method of manufacturing a display panel (see Figs. 11-22), wherein the first and second spacer walls (120 of 210, Figs. 16-22) are black (col. 7, lines 1-34).  Additionally, Lee discloses the spacer walls have a same orientation (see Fig. 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second spacer walls being black and having a same orientation, as in Lee, into the display panel of Murakoso for improved contrast by providing decreased light interference between pixels, and for simplification in manufacturing.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murakoso et al. (US 2018/0217424) in view of Lee (US 5,414,545), as applied to claim 1 above, and further in view of Chen (US 10,809,582), of record.

Regarding claim 2, Murakoso discloses wherein at least part of the display pixels (PIX2) comprise a color filter (FIL, Figs. 3 and 9).
Murakoso in view of Lee fails to explicitly disclose a fluorescence conversion structure on a light incident side of the color filter, and wherein the fluorescence conversion structure is configured to convert light having a wavelength shorter than a wavelength of light of a color of the display pixel where the fluorescence conversion structure is located into light of the color of the display pixel.
However, Chen discloses a display panel (see Figs. 1-2), wherein at least part of the display pixels (PX1) comprise a fluorescence conversion structure (210; col. 3, line 65 – col. 4, line 12) on a light incident side of the color filter (col. 4, lines 1-3; elements considered in any order), and wherein the fluorescence conversion structure is configured to convert light having a wavelength shorter than a wavelength of light of a color of the display pixel where the fluorescence conversion structure is located into light of the color of the display pixel (col. 3, line 65 – col. 4, line 12; e.g., quantum dots are configured as such).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fluorescence conversion structure on a light incident side of the color filter, and wherein the fluorescence conversion structure is configured to convert light having a wavelength shorter than a wavelength of light of a color of the display pixel where the fluorescence conversion structure is located into light of the color of the display pixel, as in Chen, into the display panel of Murakoso and Lee for high brightness and color definition for viewer appreciation.

Regarding claim 3, Murakoso discloses wherein a pillow (e.g., BM, FILR, FILG, FILB and/or OC1) is on a side of the fourth substrate (SUB1) facing the third substrate (SUB2) and between the display pixels (PIX1), and comprises at least two filter structures of different colors that are stacked (see Fig. 9), and
the second spacer wall (PS1) is on a side of the third substrate (SUB2) facing the fourth substrate (SUB1), and the second spacer wall is in direct contact with the pillow (see Fig. 9).

Regarding claim 4, Murakoso discloses wherein the pillow comprises a first filter structure (BM) on the fourth substrate (SUB1) and a second filter structure (FILR, FILG, FILB) on a side of the first filter structure away from the fourth substrate, and the first filter structure is a black matrix (see Fig. 9).

Regarding claim 5, Murakoso in view of Lee fails to explicitly disclose wherein the fluorescence conversion structure extends onto the first filter structure and functions as the second filter structure.
However, Chen discloses wherein the fluorescence conversion structure (210) extends onto the first filter structure (e.g., in PX1) and functions as the second filter structure (see Figs. 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the fluorescence conversion structure extends onto the first filter structure and functions as the second filter structure, as in Chen, into the display panel of Murakoso and Lee for high brightness and color definition for viewer appreciation.

Regarding claim 6, Murakoso discloses wherein the pillow comprises at least two color filters of different colors (FILR, FILG, FILB) that are stacked (see Fig. 9).

Regarding claim 7, Murakoso discloses an orthographic projection of the at least part of the filter pixels (PIX2) on the fourth substrate (SUB1) is within an orthographic projection of the at least part of the display pixels (PIX1) on the fourth substrate (see Figs. 3, 4 and 6-9).
Murakoso in view of Lee fails to explicitly disclose wherein at least part of the filter pixels comprise an auxiliary fluorescence conversion structure, and the auxiliary fluorescence conversion structure is configured to convert light of a wavelength shorter than a wavelength of light of a color of the display pixel aligned with the auxiliary fluorescence conversion structure into light of the color of the display pixel.
However, Chen discloses wherein at least part of the filter pixels (PX2) comprise an auxiliary fluorescence conversion structure (col. 6, lines 9-11), and the auxiliary fluorescence conversion structure is configured to convert light of a wavelength shorter than a wavelength of light of a color of the display pixel aligned with the auxiliary fluorescence conversion structure into light of the color of the display pixel (col. 3, line 65 – col. 4, line 12; e.g., quantum dots are configured as such).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein at least part of the filter pixels comprise an auxiliary fluorescence conversion structure, and the auxiliary fluorescence conversion structure is configured to convert light of a wavelength shorter than a wavelength of light of a color of the display pixel aligned with the auxiliary fluorescence conversion structure into light of the color of the display pixel, as in Chen, into the display panel of Murakoso and Lee for high brightness and color definition for viewer appreciation.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murakoso et al. (US 2018/0217424) in view of Lee (US 5,414,545), as applied to claim 13 above, and further in view of Bang et al. (US 2019/0179204), hereinafter “Bang”, of record.

Regarding claim 14, Murakoso discloses wherein the first medium (LC2) and the second medium (LC1) are both liquid crystal (paras. [0052 and 0060]);
a first polarizer (POL4) is on a side of the first substrate (TFTB2 / SUB4) away from the second substrate (CF2 / SUB3) (see Figs. 5, 9, 16 and 21);
a second polarizer (POL1) is on a side of the fourth substrate (CF1 / SUB1) away from the third substrate (TFTB1 / SUB2) (see Figs. 5, 9, 16 and 21).
Murakoso in view of Lee fails to explicitly disclose the second substrate and the third substrate are provided with a wire grid polarizing structure.
However, Bang discloses a display panel (see Figs. 1, 4 and 17), wherein the second substrate and the third substrate (400) are provided with a wire grid polarizing structure (see Fig. 17 and paras. [0193-0196]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second substrate and the third substrate are provided with a wire grid polarizing structure, as in Bang, into the display panel of Murakoso and Lee to use a simple linear polarizer in a single layer to contribute to a thinner display panel.

Response to Arguments
Applicant’s arguments filed June 1, 2022 have been fully considered but they are not persuasive.  Regarding the added amendments to claims 1, 19 and 20, Applicant has argued that Murakoso at least fails to disclose wherein “an orientation of the first spacer is the same as an orientation of the second spacer.”  However, as “orientation” has not been further defined in the claims, it has been considered under broadest reasonable interpretation.  As such, Murakoso discloses this feature as discussed above.
Applicant’s arguments, with respect to the limitation of wherein the first and second spacer walls are black, as recited in claims 1, 19 and 20, have been considered but are moot because the new ground of rejection does not rely on the previous secondary reference applied in the prior rejection of record for this teaching or matter specifically challenged in the argument.
Therefore, the new ground of rejection under 35 U.S.C. 103 over Murakoso in view of Lee is considered appropriate.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896